Per Curiam.
The excluded evidence was offered in order to prove a collateral agreement, not to impair the judgment, but to restrain the lien incidental to it; which might be done by arrangement beforehand, or by release subsequent, without impinging on the record. A debt, and a judgment as a security for it, are distinct things; or, to speak more properly, a judgment and the subjects of its grasp are so: and they may be dealt with as such by the parties to be affected by them. But on what evidence can a collateral agreement to separate them be decreed? No statute requires it to be in writing; and if any principle of the common law required it to be so, it would be ground enough to dispense with it that one of the parties had been prevailed on to let the agreement rest on oral evidence by the deceptive professions of the other. The proceedings in this case are informal; but to attain the ends of justice, we must view it as if the terre-tenants hadtakon separate defence; and in that aspect the evidence was. erroneously excluded.
Judgment, as to- the terre-tenants, reversed, and venire de novo awarded.